Citation Nr: 1231812	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  04-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to October 18, 2007 and in excess of 30 percent beginning on that date for the service-connected bilateral compound fracture of the mandible with decreased inter-incisal motion.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to February 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the RO.

In December 2006, the Board of Veterans' Appeals (Board) remanded the issue of an increased evaluation in excess of 20 percent for service-connected disability of the mandible to the RO for additional development of the record.

In a January 2008 rating decision, the RO assigned a 30 percent rating for the service-connected disability of the mandible, effective on October 18, 2007.  The Veteran is presumed to seek the maximum available benefit for a disability; the claim remains viable on appeal because higher evaluations are available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an August 2008 decision, the Board denied the issue of an increased evaluation in excess of 20 percent prior to October 18, 2007 and 30 percent beginning on that date.

The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In August 2009, the Court issued an order granting the parties' Joint Motion to vacate the decision and remanding the matter back to the Board for actions in compliance with the motion.

The case was remanded in February 2010 and September 2011 for additional development of the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The service-connected disability manifested by the residual of a bilateral compound fracture of the mandible is not shown to be productive of a limitation inter-incisal motion of the temporomandibular articulation to less than 29 millimeters (mm) prior to October 18, 2007.

2.  The service-connected disability currently is shown to be productive of a limitation of inter-incisal motion to less than 20 mm but not to 10 mm or less.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected disability of the mandible prior to October 18, 2007 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.7, 4.150, including Diagnostic Codes 9904, 9905 (2011).

2.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected disability of the mandible beginning on October 18, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.7, 4.150, including Diagnostic Codes 9904, 9905 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent the Veteran a letter in which he was informed of the requirements needed to establish entitlement to an increased rating in September 2002.  Additional letters were sent in January 2007, May 2010, September 2011, and January 2012.  

The letters informed the Veteran of what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  

The latter were provided to the Veteran after the initial adjudication of his claim with subsequent readjudication in a June 2012 supplemental statement of the case (SSOC). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was informed that an effective date would be assigned if his increased rating claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also told that, depending on the disability involved, a rating from no percent to 100 percent could be assigned; that VA used a published schedule for rating disabilities that determined the rating assigned; and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  (See August 2006 letter).

The Veteran was afforded VA examinations in October 2002, June 2004, October 2007, August 2010, and November 2011.  VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports are adequate as they reflect review of the claims file and assessment of the contentions and disabilities.  

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  The claims file contains service treatment records (STRs), VA treatment records, private treatment records, VA examinations, testimony, and lay statements.

The RO substantially complied with the Board's prior remand when the RO obtained all VA medical treatment records and VA examinations.  The record is sufficient for a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with)).  

There is no indication of any additional evidence that must be obtained to fairly decide the claim on appeal.  All relevant evidence necessary for an equitable disposition has been obtained.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Merits of the Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).

The percentage ratings contained in the Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Separate diagnostic codes identify the various disabilities.  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).

Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue, which is the situation with respect to the issue currently on appeal, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that an evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Under Diagnostic Code 9904, a no percent rating is applicable for a slight displacement of the mandible, a 10 percent disability evaluation is contemplated for moderate displacement, and a 20 percent disability evaluation is warranted for severe displacement.  It is noted that rating are dependent upon the degree of motion and relative loss of masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 9904.

The words slight, moderate, and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 9905, limited motion of the temporal mandibular articulation warrants a 20 percent rating where there is 21 to 30 mm of inter-incisal range of motion.  A 30 percent rating is assigned where there is 11 to 20 mm of inter-incisal range of motion.  A 40 percent rating is warranted where there is 0 to 10 mm of inter-incisal range of motion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

Service connection for the Veteran's mandible disability was granted by a rating decision in December 1969; and assigned a noncompensable evaluation under Diagnostic Code 9904, effective on February 10, 1969.

A claim for increase was filed in April 2002, and a December 2002 rating decision assigned a 20 percent evaluation for the service-connected disability, effective on April 18, 2002.  As noted, a 30 percent rating was subsequently assigned and made effective on October 18, 2007.

The Veteran is not entitled to an evaluation in excess of 20 percent for the service-connected disability of the mandible prior to October 18, 2007.

A 20 percent evaluation is the highest rating available under Diagnostic Code 9904 for malunion of the mandible.  Additionally, the evidence, including VA examinations in October 2002 and June 2004, does not show limited motion of the inter-incisal range of less than 21 mm, as required for a rating in excess of 20 percent.

The October 2002 VA examination noted pain, cracking of the jaw, and complaints of chewing both in opening and closing his jaw.  He had a partial plate in the lower jaw.  The x-ray studies showed a slight malunion of the middle of the mandible.  

Based on the examination, the Veteran was diagnosed with malunion of fracture of bilateral rami of the mandible.  Another October 2002 VA examination noted that the Veteran wore a lower partial denture.  The Veteran did not replace the missing axillary teeth.  Limitation of the inter-incisal range of motion was 29 mm.  Lateral excursion was 3 mm.  

The examiner stated that the loss of teeth in the mandibular posterior appeared to be due to trauma, but the other teeth were reportedly from caries.

The June 2004 VA examination noted complaints of pain and locking with continued loss of motion.  The limitation of the inter-incisal range of motion was 30 mm.  Protrusion was 4 mm, right lateral was 4 mm, and left lateral was 3 mm.  There was maloccluding lock-up from cross bite on the right side that might have been developmental and not the result of trauma.  The Veteran had difficulty with mastication resulting from the right side; however, it was possibly a developmental disorder and not related to trauma.

There was evidence at the time of the VA examination on October 18, 2007 of increased disability of the mandible, as inter-incisal range of motion was noted to be limited to 13 mm unstrained and to 21 mm strained.  He had normal lateral excursions of 7mm.  There was no deviation on opening or closing or lateral movements.  He had a dental cross bite on the right side where the teeth aligned a full half tooth on the right side.  Some of the teeth were missing, and the missing teeth and the normal alveolar bone loss that went along with missing teeth could have been replaced by partial dentures.  As noted, a rating in excess of 30 percent requires limitation of inter-incisal motion to 10 mm or less.

An August 2010 VA examination showed inter-incisal range of motion was functioning between 13 mm and 18 mm at a maximal opening (30 mm with straining).  There was bone loss in both the mandible and maxilla consistent with long-term edentulousness typical in patients with dental alveolar bone slowly being reabsorbed away over approximately 30 years.  

The Veteran wore a prosthesis successfully on the lower jaw, replacing the occlusal and masticatory surfaces.  There was deviation on the right at least 7 mm and popping of the left condyle and TMJ consistent with movement of the disc with reduction.  The Veteran reported no locking of the jaw for the last 15 years.

In a November 2011 VA examination, the examiner stated that there were no changes in presentation.  The disability was related to the compound, bilateral fracture of the mandible.  He was unable to be well opposed, which was akin to a malunion in the condylar areas, more likely on the right side.  He did not wear a lower partial at the appointment.  The inter-incisal spaces where consistent with the August 2010 examination.  

The Veteran reported having some locking.  The Veteran pain was 8/10 (10 being the highest) 4 times per week.  The malunion caused malocclusion, especially deviation to the right at rest, and this was the direct cause of the limitation to motion of the jaw.  So it was as likely as not that the fractured disability presented in the same light as the limitation of the motion of the jaw.  (See also February 2012 VA addendum noting claims file was reviewed).

The Veteran's complaints in October 2007 consisted of pain, generalized headaches, bilateral earaches and difficulty chewing are contemplated in the 30 percent rating that is already assigned, as this 30 percent rating is greater than that provided for severe displacement of the mandible due to malunion.  

Specifically, there is no evidence showing that the Veteran has exhibited limitation of inter-incisal range of motion from 0 to 10 mm even with consideration of locking, pain, earaches and difficulty chewing food.  

Given this range motion, a disability rating greater than 30 percent is not warranted under Diagnostic Code 9905 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Therefore, the Veteran's claim for a rating in excess of 30 percent for his disability of the mandible beginning on October 18, 2007 must also be denied.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The Veteran is not entitled to a higher evaluation under another diagnostic code throughout the period of the appeal.  He has not been shown to have chronic osteomyelitis or osteoradionecrosis, loss of mandible, nonunion of the mandible, loss of the ramus, loss of the condyloid process, loss of the hard palate or maxilla, rendering 38 C.F.R. § 4.150, Diagnostic Codes 9900-9903, 9906-9912, and 9914-9916 inapplicable.  

Although there is a notation on examination in October 2007 of missing teeth, the examiner specifically stated during the examination that the missing teeth could be replaced by partial dentures.  Consequently, Diagnostic Code 9913 is not applicable.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In an August 2009 Order, the Court granted a Joint Motion in which the parties agreed that the Board did not consider whether the Veteran was entitled to separate ratings under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9904 (malunion of the mandible) and DC 9905 (temporomandibular articulation, limited motion) given the procedural history that it appears the Veteran was rated under both DCs simultaneously.

The parties noted that the Veteran was initially awarded service connection under DC 9904, but in a December 2002 rating decision the Veteran was awarded an increased rating under DCs 9904-9905.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

In the February 2010 remand, the Board requested additional development consistent with the Joint Motion and consideration of whether separate ratings under 38 C.F.R. § 4.150, Diagnostic Code 9904 (malunion of the mandible) and Diagnostic Code 9905 (temporomandibular articulation, limited motion).

A VA examination was requested, in part, to opine whether the service-connected compound fracture of the mandible was a separate and distinct disability from the Veteran's limited temporomandibular motion.

While the examiner did not specifically state whether the limited range of motion was related to the mandible fractures, the diagnosis was that of temporomandibular joint, moderate, right side; severe, left side directly associated with patient's bilateral condylar fracture in 1969.

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In this case, the medical evidence does not support a separate rating.  The limited temporomandibular motion is not a distinct and separate disability from the compound mandible fracture.  (See November 2011 VA examination).

With regard to a separate rating for headaches, the Board denied service connection for chronic headaches, to include as secondary to the service-connected bilateral compound fracture of the mandible in November 1996.  There is no new and material evidence that reflects headaches are characteristic of either migraines, or of prostrating attacks under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

An extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (1) (2011).

The schedular provisions in this case are not shown to be inadequate for the purpose of evaluation the severity of service-connected disability. A rating in excess of that assigned is provided for certain manifestations of the service-connected disability at issue are not present in this case.

The medical evidence, including the VA examinations in June 2004 and October 2007, shows that the service-connected disability causes problems with temporomandibular functioning, for which he is assigned a 20 and a 30 percent rating, respectively.  

However, the Board finds that there is no basis for finding an unusual or exceptional disability picture due to markedly interferences with employment or frequent hospitalization in this case.  

Accordingly, on this record, the Board finds that referral for consideration of a higher rating on an extraschedular basis is not required.



ORDER

An evaluation in excess of 20 percent prior to October 18, 2007 and in excess of 30 percent beginning on that date for the service-connected disability of the mandible is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


